Citation Nr: 1033614	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  10-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of 
cerebrovascular accident (CVA), left side (claimed as residuals 
of stroke), to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2008, a 
statement of the case was issued in January 2010, and a 
substantive appeal was received in February 2010.  The Des 
Moines, Iowa, RO currently has jurisdiction of the Veteran's 
claims file.   

The Veteran testified before a Board hearing in May 2010.  A 
transcript of this hearing is of record.

The issue of entitlement to service connection for residuals of 
CVA is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown to have 
manifested during the Veteran's active duty or for many years 
thereafter, nor is any current bilateral hearing loss disability 
shown to be otherwise related to such service.

2.  Hypertension manifested during active duty service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it be 
presumed to have incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Hypertension was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in September 2006.  Moreover, in this letter, 
the appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that this letter was sent to 
the appellant prior to the August 2007 rating decision currently 
on appeal.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely VCAA letter sent in September 2006 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
private, and VA reports, have been obtained.  The Veteran has 
been afforded multiple VA examinations to evaluate the nature and 
etiology of the disabilities in this appeal; all pertinent VA 
examination reports are of record, including those dated in 
January 2007,  June 2007, and June 2009.  The Board finds that 
the VA examination reports of record contain competent medical 
opinions and discussion informed by review of the claims file 
together with interview and inspection of the Veteran.  The VA 
examination reports of record provide probative medical evidence 
adequately addressing the issues decided below.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and for hypertension, which he contends 
were caused during active duty.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension and organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Hearing Loss

Service connection for impaired hearing is subject to 38 C.F.R. 
§ 3.385, which provides that impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Preliminarily, the Board notes that the record reflects that the 
Veteran's hearing loss currently meets the regulatory thresholds 
to be considered disabling; this is confirmed by a June 2009 VA 
examination report, as well as VA examination reports dated in 
January 2007 and June 2007. directly addressing this issue on 
appeal.  Accepting that the Veteran currently suffers from 
hearing loss disability in both ears, the Board turns its 
attention to the question of whether the Veteran's current 
hearing loss is causally linked to his service.

The Veteran's July 1966 service entrance examination report 
includes audiometric evaluation results.  VA audiometric readings 
prior to June 30, 1966, and service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  The July 1966 audiological 
evaluation of the Veteran indicated pure tone thresholds, in 
decibels, as follows (with the converted ISO units in 
parentheses):  

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The July 1966 report contains no speech recognition testing data.

The Veteran's July 1968 service separation examination report 
also includes audiometric evaluation results.  The July 1968 
audiological evaluation of the Veteran indicated pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
10
10
LEFT
15
5
15
15
15

The July 1968 report contains no speech recognition testing data.

The Board notes that although the Veteran's service treatment 
records reflect that there were upward shifts in hearing 
thresholds, the Veteran's hearing acuity did not meet the 
criteria to be considered hearing loss disability for VA purposes 
at the time of his separation from service.  There is otherwise 
no suggestion of injury or pertinent symptom complaints involving 
the ears in the Veteran's service treatment records.  Very 
significantly, the Veteran's July 1968 service separation 
examination report not only shows that the Veteran did not have 
hearing loss disability for VA purposes at the time of 
separation, but the Veteran himself expressly denied any history 
of hearing loss on the associated medical history questionnaire.  
The service treatment records strongly suggest that neither the 
Veteran nor trained medical professionals believed that the 
Veteran had any hearing loss disability at the time of his 
separation from service.

A summary card of periodic private audiometric testing from 1977 
to 1984 has been submitted by the Veteran.  Although some of the 
entries are not fully legible, all entries are fully legible from 
May 1980 onward, and a March 1978 entry is fully legible.  To 
summarize the most pertinent aspects of the audiometric data 
shown on this summary: the Board notes that March 1978 entry 
shows hearing acuity that does not meet the criteria to be 
considered hearing loss disability for VA purposes, and the 
earliest entry that shows hearing loss disability for VA purposes 
is the May 1980 entry concerning the right ear.  None of the 
entries in the summary report shows audiometric data meeting the 
criteria for hearing loss disability for VA purposes in the left 
ear.

The Veteran's March 1978 audiological evaluation indicated pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
15
35
LEFT
10
10
0
15
20

The private summary card contains no speech recognition testing 
data.

The Veteran's May 1980 audiological evaluation indicated pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
20
40
LEFT
10
10
10
20
25

The private summary card contains no speech recognition testing 
data.

The Board also notes that, after a May 1981 entry again shows 
hearing loss disability for VA purposes in the right ear, a May 
1982 entry shows hearing acuity that does not meet the criteria 
for hearing loss disability for VA purposes.  The Veteran's May 
1982 audiological evaluation indicated pure tone thresholds, in 
decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
15
35
LEFT
10
10
5
10
20

The private summary card contains no speech recognition testing 
data.

The audiometric testing data from May 1983 and May 1984 shows 
data essentially consistent with the May 1980 and May 1981 
results, meeting the criteria for hearing loss disability for VA 
purposes in the right ear (by virtue of one frequency with a 40 
decibel threshold) and no hearing loss disability for VA purposes 
in the left ear.

The Board is faced with the question of whether any of the 
Veteran's history of chronic hearing loss disability, which is 
shown by objective medical evidence to have had onset as 
disability for VA purposes in the early 1980s, is etiologically 
linked to military service.  To this end, two VA audiology 
examinations with etiology opinions have been conducted in the 
development of the evidence in this appeal.

A June 2009 VA audiological examination report is of record and 
presents clinical findings and competent medical conclusions 
pertinent to this issue.  The claims file was reviewed by the 
examiner in conjunction with direct inspection and interview of 
the Veteran.  The Veteran described in-service noise exposure 
involving gunfire and combat noises, and civilian occupational 
noise exposure involving factory noise.  The Veteran described 
that hearing protection was not provided in the initial years of 
his employment, but was now being provided.  The Veteran also 
described recreational noise exposure from hunting.  The examiner 
concluded that the Veteran's current hearing loss disability is 
not caused by or a result of military noise exposure.  The 
examiner cited that the Veteran's hearing acuity was within 
normal limits at entrance and at separation from service.  As the 
examiner referenced both the entrance and separation audiometric 
testing from service, it is apparent that the competent audiology 
examiner was aware of the upward shift in some hearing thresholds 
during service.  The examiner expressly accepted and acknowledged 
that the Veteran experienced military noise exposure without the 
use of hearing protection, and indeed even attributed the 
Veteran's current tinnitus to such military noise exposure.  The 
examiner's rationale was that the Veteran's tinnitus disability 
had onset during service (accepting the Veteran's lay 
recollection as determinative of this fact), but the Veteran's 
hearing acuity was shown not to be essentially normal at the time 
of his separation from military service.  This conclusion appears 
to be consistent with the fact of the Veteran's non-military 
noise exposure and that the Veteran's hearing loss disability for 
VA purposes is shown to have first manifested at least 12 years 
after service (and, then, only in the right ear), and even more 
remotely after service in the left ear (with the objective 
evidence showing no hearing loss meeting the criteria to be 
considered disabling until several decades following separation).

A June 2007 VA audiology examination report is also of record and 
also presents clinical findings and competent medical conclusions 
pertinent to this issue.  The claims file was reviewed by the 
examiner in conjunction with direct inspection and interview of 
the Veteran.  This examiner also cited the documented normal 
hearing acuity shown at entrance and at separation together with 
the post-service history of noise exposure in concluding that the 
Veteran's hearing loss is not related to military service.  The 
examiner concluded that the Veteran's hearing loss is most likely 
related to his occupational noise exposure as a machinist for 35 
years, much of the time without hearing protection.

The Board acknowledges the contention of the Veteran's 
representative, as explained at the May 2010 Board hearing, that 
the June 2007 VA examination report supports the Veteran's claim 
to the extent that it comments that the Veteran's tinnitus likely 
has the same etiology as the hearing loss.  The argument of the 
Veteran's representative is that, as the Veteran's tinnitus is 
now acknowledged to be service-connected, the July 2007 VA 
examination report's comment should now be interpreted to 
indicate that the hearing loss is likewise service-connected.  
However, the Board does not agree.  The June 2007 VA examination 
report is clear in its conclusion that the hearing loss is 
attributed to non-service occupational noise exposure, and 
essentially concludes that the tinnitus is due to the same non-
service occupational noise exposure.  The Veteran has more 
recently been granted service connection for tinnitus largely on 
the basis of the June 2009 VA examiner's findings which 
attributed tinnitus to service, but also clearly attributed the 
hearing loss to non-service noise exposure.  The Board finds no 
persuasive basis for interpreting either VA examination report as 
establishing a nexus between the Veteran's hearing loss and 
service; both expressly contradict such a finding with their 
etiological conclusions.

The Veteran has submitted a private audiologist's statement, 
dated October 2008, in support of his claim.  The Board finds, 
however, that the October 2008 private audiologist's statement 
lacks sufficient probative value to persuasively contradict the 
conclusions of the two VA examination reports discussed above.  
The private audiologist cited the Veteran's in-service noise 
exposure, but states that "[a]lthough I have not been able to 
review the audiogram obtained at his discharge (1968), a high 
frequency loss was reported to be present in his right ear."  
This statement reveals not only that the private audiologist did 
not review the claims-file and service treatment records, but 
also reveals an incorrect essential assumption about the content 
of the Veteran's service treatment records; significantly, as 
discussed above, the Veteran's service treatment records and July 
1968 service separation examination report do not show hearing 
loss disability in either ear.  The probative value of the 
October 2008 statement is undermined by the private audiologist's 
incorrect assumption about essential service treatment records 
which were not reviewed.  Factors for assessing the probative 
value of a medical opinion include the physician's access to the 
claims file and the claimant's history, and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  Further, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual predicate 
in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
medical opinion is of no evidentiary value when doctor failed to 
review the veteran's record before rendering opinion.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).

The October 2008 private audiologist's statement explains that 
the earliest record available for her review was a March 1977 
audiological evaluation (from the summary card discussed above) 
which "revealed normal hearing bilaterally, with the exception 
of a mild notch (35db) in right ear at 4000 Hz which is 
indicative of noise induced hearing loss."  The Board notes that 
this observation cites audiometric testing data that shows that 
hearing acuity did not yet meet the criteria to be considered 
hearing loss disability for VA purposes as of March 1977.  
Additionally, the Board notes that the observation states that 
the 'mild notch' is indicative of noise induced hearing loss, but 
is not accompanied by any rationale explaining any basis for 
attributing such noise induced hearing loss to military service, 
which concluded in 1968, rather than intervening post-service 
noise exposure in the decade that followed.

The October 2008 private audiometric statement goes on to explain 
that further audiometric information is not available for review 
until testing conducted in 2006, and that the decrease in left 
ear hearing acuity shown in 2006 is "most likely, due to the 
high levels of noise in the work environment over the years of 
exposure...."  Thus, the October 2008 private audiometric 
statement does not support a finding of nexus between the 
Veteran's left ear hearing loss and his military service.

The October 2008 private audiometric statement concludes that the 
Veteran's right ear hearing loss "already existed in 1977," 
"is very much consistent with impulse noise induced hearing loss 
and, therefore, the etiology of his initially documented hearing 
loss could be explained from his being exposed to sudden, high 
intensity noise exposure in the military." This conclusion is 
not probative.  It is based upon a factual predicate based upon 
the Veteran's own current account that are not clearly consistent 
with the service treatment records, and it is not informed by the 
audiologist's own review of the pertinent service treatment 
records.  Furthermore, the conclusion with regard to the right 
ear hearing loss being possibly related to service is expressly 
speculative, stating that the right ear hearing loss "could" be 
linked to service, which is a significant contrast to the same 
audiologist's conclusion that the left ear hearing loss is "most 
likely" due to occupational noise exposure.  The private 
audiologist's discussion of a link between right ear hearing loss 
and military service identifies a mere possibility rather than 
any probability.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may not' 
and is too speculative to establish medical nexus); see also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as 'could have been' is not probative).  See 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (describing 
the concept of reasonable doubt in adjudicating service 
connection claims as not being one arising from pure speculation 
or remote possibility).

In sum, the Board finds that service connection is not warranted 
for hearing loss in this case.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of hearing loss have been continuous since 
service.  He asserts that he continued to experience symptoms 
relating to hearing loss after he was discharged from the 
service.  
In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of hearing 
loss disability after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of hearing loss disability since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his disability 
began in service, in the more contemporaneous medical history he 
gave at the service separation examination, he denied any history 
or complaints of symptoms of hearing loss.

Specifically, the service separation examination report reflects 
that the Veteran was examined and his hearing was found to be 
clinically normal.  His in-service history of symptoms at the 
time of service separation is more contemporaneous to service, so 
is of more probative value than the more recent assertions made 
many years after service separation.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).  
Additionally, the post-service medical evidence does not reflect 
complaints or treatment related to hearing loss for at least 
eight years following active service (with a May 1977 periodic 
audiological evaluation which, even itself, does not actually 
show a diagnosis or symptom complaints of hearing loss 
disability).  The Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial suggestion 
of any hearing concern in 1977 (nearly a 9-year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation and the absence of complaints or treatment for years 
after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  

The Board has further considered whether the Veteran's current 
chronic hearing loss is shown to be etiologically linked to 
military service on any other basis.  The Board has reviewed the 
entirety of the evidence of record but finds that there is no 
other evidence of record which probatively contradicts the 
findings presented in the most probative evidence discussed above 
with regard to the issue on appeal.  The Board acknowledges that 
the claims-file contains a quantity of other medical records, but 
none of the information in these records pertinently contradicts 
the conclusions or cited rationales of the evidence found to be 
most probative in the discussion above.

The Board acknowledges the Veteran's own contentions with regard 
to his belief that his current chronic hearing loss is 
etiologically related to his military service.  As a layperson, 
the Veteran is not competent to offer an opinion that requires 
specialized training, such as the clinical etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony regarding the details of his service and his 
recollections concerning hearing loss symptoms.  However, the 
Veteran is not competent to establish a specialized medical 
determination such as the specific etiology of his current 
chronic hearing loss, nor is he competent to establish a 
retroactive diagnosis of hearing loss meeting the specialized 
quantitative criteria to be considered disabling for VA purposes.

The Board acknowledges the lay testimony, from the Veteran and 
from his spouse, concerning symptoms of hearing difficulty from 
the time of the Veteran's military service through the present.  
However, these lay statements and recollections must be 
considered together with the contemporaneous and detailed 
quantitative evaluations of hearing acuity in the record from 
during service and following service.  The quantitative 
evaluations, as discussed above, show that the Veteran did not 
have hearing loss disability at the time of his separation from 
service or for many years after separation from service; the lay 
evidence does not persuasively contradict the quantitative 
professional evaluations of record in this regard.  With 
consideration of all the evidence, the most probative etiology 
opinions of record conclude that the Veteran's current chronic 
hearing loss is not linked to his military service.

As discussed above, the Board finds that the most probative 
evidence demonstrates that the Veteran's hearing loss is not 
attributable to his military service.  Even considering the 
Veteran's lay testimony with regard to the matters it is 
competent to address, the most probative evidence weighs against 
the claim of entitlement to service connection.  Competent 
medical evidence is required to establish an etiological nexus 
between this claimed disability on appeal and military service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).   In this case, the Board finds that the 
preponderance of the probative evidence of record weighs against 
finding any such nexus for the issue denied in this appeal.

The Veteran has contended that his hearing loss resulted from his 
participation in infantry during service.  His military 
occupational specialty on his DD Form 214 is motor vehicle 
operator.  Section 1154(b), a provision applicable to combat 
veterans, does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Competent evidence of a current disability and of a link between 
the current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. 
§ 1154(b).   See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The 
statute "does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service- connected," but 
only "considerably lighten[s] the burden of a veteran who seeks 
benefits for an allegedly service- connected disease or injury 
and who alleges that the disease or injury was incurred in, or 
aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996).  For the reasons discussed above, the most 
probative evidence does not associate the post-service hearing 
loss to military service.  As such, this provision, even if 
applicable, does not serve to provide a basis to allow the claim.   

In this case, the most competent evidence shows that the 
Veteran's hearing loss is unlikely to have been caused by the 
Veteran's military service.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

The term hypertension means that the diastolic blood pressure is 
predominantly 
90 millimeters (mm.) or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 
1).  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.  Id.

Preliminarily, the Board notes that the record reflects that the 
Veteran is currently diagnosed with essential hypertension.  This 
is confirmed by the June 2009 VA examination report.

Service treatment records have been reviewed.  Significantly, the 
Veteran's blood pressure documented in his July 1968 service 
separation examination report was 136/94.

Multiple among the Veteran's statements and testimony of record, 
including his May 2010 Board hearing testimony, indicate that he 
recalls that during his discharge examination he was found to 
have "too high" a blood pressure reading and was told to lay 
down for a couple of hours prior to obtaining a new reading.  On 
the third attempt, the Veteran recalls, "it was low enough that 
they filled out my medical report for discharge."

Although there is no conclusive documentation to corroborate the 
Veteran's recollections, the Board notes that the claims file 
contains the original July 1968 service separation examination 
report which may contain suggestive support for the Veteran's 
account.  Specifically, the Board notes that blood pressure 
section of the report contains a first reading for "sitting" 
blood pressure that was covered in white-out and then replaced 
with the 136/94 reading from "recumbent" testing.  The Board 
notes that the 136/94 reading is consistent with hypertension, 
although hypertension was not formally diagnosed in any service 
treatment record.

A medical statement from the Veteran's primary care physician, 
dated in October 2008, presents the medical opinion that "[h]e 
has a history of hypertension which ...was present on his discharge 
exam from the military.  His hypertension ... [is] therefore, more 
than likely, service connected."  This medical opinion supports 
the Veteran's claim and cites a factual predicate that appears to 
be reasonably consistent with the documented evidence 
contemporaneous to the Veteran's military service.

The June 2009 VA examination report addressing the Veteran's 
hypertension history is of great significance in this case.  This 
report discusses the evidence in the claims file and addresses 
the question of whether the Veteran was hypertensive in service 
and the time around his separation from service: "[b]y today's 
standards, [the Veteran] would likely be treated for 
hypertension.  In 1970, much higher BP readings were allowed 
before treatment."  The VA examiner considered and cited blood 
pressure readings from October 1970 treatment records associated 
with the Veteran's treatment for a CVA; the Board notes that 
three of the six blood pressure readings show diastolic blood 
pressure of 90mm.  Although the evidence in this regard is not 
unequivocally clear in demonstrating chronic hypertension around 
the time of the Veteran's military service, the Board considers 
these findings to be significant in suggesting support for the 
Veteran's claim.

In the Board's view, the VA medical opinion stating that the 
Veteran's blood pressure at the time of his separation and 
proximately thereafter would result in treatment for hypertension 
under modern standards is supportive of the Veteran's claim of 
entitlement to service connection for hypertension.  The VA 
medical opinion later states that, in the past, drug treatment 
was not recommended until the diastolic reading was over 100, and 
that therefore "it is clear from the above readings, the 
diagnosis of hypertension was not supported."  It appears that 
the VA examiner's discussion indicates that the Veteran's blood 
pressure did not support a diagnosis of hypertension under the 
standards of the time, but that it probably met the modern 
standards for such a diagnosis.  In the Board's view, a current 
determination that the Veteran's blood pressure at the time of 
his discharge and the period proximately following service 
probably met the modern criteria for hypertension is reasonably 
supportive of the Veteran's claim regardless of the medical 
standards for such a diagnosis in the past.

In light of the supportive medical opinion from the Veteran's 
primary care physician, the blood pressure readings from the 
Veteran's service separation examination, the blood pressure 
readings from a period reasonably proximate to the Veteran's 
separation from military service, and the supportive aspects of 
the June 2009 VA examination report's analysis, the Board finds 
that the positive evidence is at least in a state of equipoise 
with the negative evidence.  There is no persuasive evidence that 
the Veteran's high blood pressure at separation and proximately 
thereafter was acute or transient in nature.  In light of the 
Board's analysis of the June 2009 VA examination report, there is 
no persuasive evidence that the Veteran's current hypertension is 
not etiologically linked to his military service.  In light of 
the reasonably positive evidence, when resolving the benefit of 
the doubt in favor of the Veteran, the Board must conclude that 
service connection for hypertension is warranted in this case.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for bilateral hearing loss.  
To this extent, the appeal is denied.

Service connection is warranted for hypertension.  To this 
extent, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a CVA, to 
include as secondary to hypertension.  The Veteran suffered a CVA 
in October 1970, just over two years following his separation 
from military service.  When this issue was developed at the RO 
level, service connection was not in effect for hypertension.  
However, as discussed above, the Board finds that resolving 
reasonable doubt in the Veteran's favor results in a findings 
that the Veteran's hypertension manifested as early as during the 
Veteran's military service.  Now that service connection is in 
effect for hypertension, the Board must focus upon the merits of 
the Veteran's theory of service connection for CVA as secondary 
to hypertension.

Proper appellate review of this claim of entitlement to service 
connection for residuals of CVA requires that the Board resolve, 
based upon persuasive competent medical evidence, whether it is 
at least as likely as not that the Veteran's CVA was caused or 
aggravated by his military service or any service-connected 
pathology (such as hypertension).  The evidence currently 
contains conflicting medical opinions that do not clearly and 
adequately resolve this question, and the circumstances of the 
adjudication have changed now that service connection has been 
granted for hypertension.

An October 2008 statement from the Veteran's primary care 
physician indicates that the Veteran's CVA in 1970 "resulted" 
from his hypertension.  The October 2008 statement makes 
reference to the Veteran's service separation examination report 
and the correct year of the CVA, which suggests that pertinent 
contents of the claims file and the Veteran's documented medical 
history may have been reviewed by the physician; however, no 
clear discussion of rationale is presented in the October 2008 
statement.

The June 2009 VA examination report of record which addresses the 
Veteran's history of hypertension also discusses the Veteran's 
history of CVA.  Significantly, the June 2009 VA examination 
report has two significant impacts upon the evidentiary picture 
concerning this issue: 1) it identifies a possible non-
hypertension etiology for the CVA, and 2) it fails to provide an 
adequate rationale or clear conclusion to resolve the etiological 
possibilities.  The June 2009 VA examination report refers to the 
fact that the Veteran's CVA in 1970 followed the Veteran's 
movement of the neck to avoid hitting his head on a beam while 
walking down stairs; the examiner stated that "It is certainly 
possible this cervical motion resulted in an embolis resulting in 
the CVA."  The June 2009 VA examination report seems to focus 
upon this cited 'possible' etiology, together with the fact that 
"the patient was not diagnosed with hypertension until 1992" as 
the basis for concluding that "[t]his patient's blood pressure 
readings in 1970 did not result in his CVA."  No other 
analytical basis or rationale concerning this matter is presented 
in the July 2009 VA examination report.

It is not clear to the Board upon what basis, if any, the June 
2009 VA examiner formed the medical conclusion that the Veteran's 
1970 CVA was neither caused nor aggravated by service nor 
hypertension.  The examiner simply declares that it is 'possible' 
that the Veteran's CVA was due to an embolis resulting from the 
Veteran bending his neck.  The examiner states that the CVA was 
not related to his 1970 blood pressure readings, noting that the 
blood pressure readings did not meet the medical standards for a 
hypertension diagnosis in effect at that time, but does not 
clearly address and explain whether the CVA was caused or 
aggravated by the pathology of hypertension.  As the Veteran is 
now service connected for hypertension, as the Veteran 
specifically contends that his CVA was caused by his service-
connected hypertension, and as a private medical opinion 
indicates that the Veteran's CVA was due to hypertension, the 
Board believes that an adequate medical opinion must be obtained 
to specifically determine the most likely etiology of the 
Veteran's CVA and whether it is at least as likely as not that 
the Veteran's CVA was caused or was aggravated by his service-
connected hypertension.  The June 2009 VA examination report 
appears to have not fully addressed and explained this matter, 
possibly in part because the analysis was prepared under the 
assumption that the Veteran's hypertension was not service 
connected.

Under the circumstances, the Board is unable to find that the 
evidence provides an adequate medical opinion to resolve the 
complex medical questions at issue in this case.  The Board finds 
that additional development is required to address the 
etiological questions associated with the Veteran's claim of 
entitlement to service connection for residuals of CVA, to 
include as secondary to now-service-connected hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran 
notice regarding his claim of entitlement to 
service connection for CVA, to include as 
secondary to the Veteran's service-connected 
hypertension, as to the information or 
evidence needed to establish service 
connection on a secondary basis.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature any etiology of his history of CVA, 
and to obtain an opinion as to any 
relationship to the already service-connected 
hypertension.  It is imperative that the 
claims file be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated special 
tests should be accomplished.  After 
reviewing the claims file and examining the 
Veteran, the examiner should respond to the 
following: 

a) is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's CVA was proximately due to the 
service-connected hypertension?

b) is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's CVA was  aggravated in severity 
by the service-connected hypertension?

A rationale for all opinions is requested 
with discussion, as appropriate, of pertinent 
examination and any special test findings.  
Aggravation is defined for legal purposes as 
a worsening of the underlying condition 
versus a temporary flare-up of symptoms.

3.  After completion of the above and any 
other development which the RO/AMC may deem 
necessary, the RO/AMC should review the 
claims file and undertake a merits analysis 
to determine if the Veteran's claim can be 
granted.  If any claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


